October 20, 2010FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL, INC. ANNOUNCES FOURTH QUARTER, ANNUAL RESULTS ST. PETERSBURG, Fla. – Raymond James Financial, Inc. today reported a 61 percent increase from the prior year’s quarterly net income to $69,065,000, or $0.55 per diluted share, for the fourth quarter ended September 30, 2010. In comparison, the firm earned $42,969,000, or $0.35 per diluted share, for the fourth quarter of fiscal 2009. Net revenues were $747,886,000, 12 percent higher than 2009’s fourth quarter. Net income for fiscal 2010 was $228,283,000, or $1.83 per diluted share, 49 percent higher than 2009’s $152,750,000, or $1.25 per diluted share. “This year’s results are especially gratifying because they reflect our investment in people in anticipation of a recovery, combined with a strict cost control mandate during the tsunami in our financial system,” stated CEO Paul Reilly. “We successfully recruited financial advisors, investment bankers, public finance professionals, institutional sales people and traders, while much of the financial services industry was in shock. Consequently, during the quarter we generated record net revenues of $748 million and outstanding net earnings of $69 million.” Quarterly results exemplified the entire year, as net revenues of $2,917 million were at record levels and net income of $228 million approached 2007’s record. Led by the Private Client Group, all major segments participated. Average financial advisor productivity drove a 17.5 percent increase in PCG commission and fee income, as client assets attained a new record level of $249 billion. Capital Markets benefitted from excellent results in both Equity Capital Markets and Fixed Income. Raymond James Bank demonstrated continued improvement in its loan portfolio, and new loan originations now appear to be offsetting the large loan runoffs arising from good earnings, expense control and public funding by Corporate America. Finally, Asset Management Group results were good, fueled by a combination of market appreciation and net sales of new assets under management. “The economic recovery has been erratic, but shows signs of slow growth,” Reilly continued. “Although the outlook is uncertain, we remain optimistic that as employment begins to increase and investor confidence in the equity markets returns, Raymond James will continue to prosper in 2011.” The company will conduct its quarterly conference call Thursday, October 21, at 8:15 a.m. ET. For a listen-only connection, visit raymondjames.com/analystcall for a live audio webcast. The subjects to be covered may include forward-looking information. Questions may be posed to management by participants on the analyst call-in line, and in response the company may disclose additional material information. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three wholly owned broker/dealers (Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd.) and Raymond James Investment Services Limited, a majority-owned independent contractor subsidiary in the United Kingdom, have a total of more than 5,300 financial advisors serving approximately 1.9 million accounts in more than 2,300 locations throughout the United States, Canada and overseas. In addition, total client assets are approximately $249 billion, of which $30 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding economic conditions, management expectations, strategic objectives, business prospects, anticipated expense savings, loan reserves/losses, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2009 annual report on Form 10-K and quarterly reports on Form 10-Q for the quarters ended December 31, 2009, March 31, 2010, and June 30, 2010, which are available on raymondjames.com and sec.gov. -more- Raymond James Financial, Inc. Unaudited Report (in thousands, except per share amounts) Three Months Ended September 30, 2010 September 30, 2009 % Change June 30, 2010 % Change Total Revenues $ $ 13 % $ - Net Revenues 12 % - Pre-Tax Income 70
